Citation Nr: 0631610	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  04-25 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1976 to 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefit sought on 
appeal.

In a November 2001 rating decision service connection for a 
right knee disorder was denied.  That decision is final, and 
it may not be reopened absent the submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 2002).  
The Board notes, however, that the service medical records 
have been added to the file since that November 2001 
decision.  The service medical records are new and material 
evidence.  38 U.S.C.A. § 5108.  Hence, this claim will be 
adjudicated on the merits. 


FINDING OF FACT

The veteran does not have a right knee disorder.


CONCLUSION OF LAW

A chronic right knee disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has 
a duty to notify the claimant of the information and 
evidence needed to substantiate and complete a claim, i.e., 
evidence of veteran status; existence of a current 
disability; evidence of a nexus between service and the 
disability; the degree of disability, and the effective date 
of any disability benefits.  The appellant must also be 
notified to submit all evidence in his possession, what 
specific evidence he is to provide, and what evidence VA 
will attempt to obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations. 
38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2003 
correspondence fulfill the provisions of 38 U.S.C.A. 
§ 5103(a) save for a failure to provide notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  The failure to 
provide notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal is harmless because the preponderance 
of the evidence is against the appellant's claim for service 
connection.  Hence, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim. 

Background

The service medical records indicate the veteran fell on his 
right knee in May 1977.  The records noted slight crepitus, 
no effusion and good range of motion.  The diagnosis was a 
contusion of the right knee.  The veteran subsequently 
complained of right knee pain two days later.  The diagnosis 
remained a contusion of the right knee and the veteran was 
returned to duty.  The remaining service medical records are 
silent for any complaints, treatment or diagnosis regarding 
the right knee.  A lower extremity disorder was not 
diagnosed at the veteran's November 1998 discharge 
examination.

VA medical records for the period from 1999 to 2002 are 
silent for any complaints, treatment or diagnosis of a 
residual injury of the right knee.

At an October 2000 VA examination the veteran complained of 
right knee discomfort that was making him hop and limp.  No 
opinion was offered linking a right knee disorder to 
service.

In August 2004, the veteran underwent a VA examination.  The 
veteran complained of right knee pain after climbing stairs 
or riding his bicycle.  The examiner noted the veteran had 
never required right knee surgery, nor had he seen a doctor 
regarding his knee in the past ten years.  He was not on 
medication for a right knee disorder.  Following the 
examination the examiner concluded he could find no 
objective evidence of organic pathology to explain the 
veteran's right knee symptoms.  The examiner further 
concluded that in the absence of any demonstrable pathology, 
he could not relate anything to the contusion, a medical 
term for a bruise, which occurred in 1977.



Criteria

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from any injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a chronic condition during 
service, then a showing of continuity of symptomatology 
after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from 
service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Analysis

The veteran did not complain of a right knee disorder until 
October 2000, some twenty years after service.  Notably, 
despite current complaints of right knee symptomatology, an 
August 2004 VA examiner could not detect any organic 
pathology.  As the law provides that in the absence of proof 
of a present disability there can be no claim, Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), it follows that 
service connection  for a right knee disorder must be 
denied.   

Since the preponderance of the competent evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Entitlement to service connection for residuals of a right 
knee injury is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


